Citation Nr: 1721591	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-30 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for degenerative joint disease (DJD) of the cervical spine.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION


The appellant is a Veteran who served on active duty from June 1976 to May 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.

In July 2016, the Veteran testified before the undersigned during a Video Conference Board hearing.  A transcript of the hearing is associated with the claims file.  

This case was previously before the Board in October 2016, at which time the appeal included the cervical spine claim, as well as the issues of entitlement to service connection for left hip arthritis and a left knee disorder.  In March 2017, the Agency of Original Jurisdiction (AOJ) granted service connection for osteoarthritis of the left hip and left knee degenerative arthritis, which represented a full grant of the benefits sought with respect to those issues.  As such, the left hip and left knee claims are no longer on appeal.  

With respect to the cervical spine claim, the October 2016 remand requested that the AOJ afford the Veteran a VA examination with medical opinion, which was accomplished in December 2016, and readjudicate the claim, which was accomplished in March 2017.  Accordingly, the Board finds that the AOJ has substantially complied with the October 2016 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).
 

FINDING OF FACT

The preponderance of the evidence fails to establish that the Veteran's currently diagnosed DJD of the cervical spine manifested in service, within a year of service discharge, or is otherwise etiologically related to service.

CONCLUSION OF LAW

The criteria for service connection for DJD of the cervical spine have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Neither the Veteran nor the representative in this case has referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is seeking service connection for DJD of his cervical spine, the first medical diagnosis of which is shown during the September 2010 VA examination.  The Veteran has consistently denied having a specific neck injury during service; however, during the July 2016 Board hearing, he testified that his current cervical spine disability may have been caused by the way he slept in service, as he did not have a pillow in the field and put boots under his head.  

After reviewing the evidence of record, the Board finds the most competent and probative evidence preponderates against a finding that the Veteran's current cervical spine DJD is related to his military service.  

The service treatment records (STRs) show that, in December 1978, the Veteran sought treatment for back pain that had persisted for two weeks.  He reported that, when he tilted his head back, he experienced pain in the upper back region but he denied having an injury at that time.  The assessment was muscle strain with mild inflammation to the trapezius versus a spinal disorder.  The STRs do not contain any additional or subsequent complaints or treatment for upper back or neck problems.  Significantly, a neck disability, including arthritis, was not noted on the Veteran's pre-separation examination in April 1980.  

The earliest medical evidence of neck problems is an April 2005 VA treatment record which notes the Veteran's complaints of right shoulder and left neck pain that occurred with activity.  The Veteran did not indicate when his neck pain began or provide any history with respect to chronic problems involving his neck or cervical spine and the examining clinician did not examine the Veteran's neck or cervical spine or render a relevant diagnosis.  

The next evidence of neck problems is reflected in the September 2010 VA examination report, which notes that x-rays revealed DJD of the cervical spine, as well as degenerative arthritis of the thoracic and lumbar segments of his spine.  At that time, the Veteran reported having mid to lower back pain for 32 years but, notably, did not complain of chronic upper back or neck pain.  Nevertheless, examination revealed the Veteran had degenerative arthritis of the cervical spine manifested by neck pain and limited range of motion.  The September 2010 VA examiner stated that it was as likely as not that the Veteran's back condition is related to the treatment he received in service; however, the examiner did not specify if he was referring to the Veteran's cervical, thoracic, or lumbar spine condition.  Parenthetically, the Board notes that the AOJ subsequently granted service connection for DJD of the thoracolumbar spine based upon the September 2010 VA opinion.  However, because the Veteran did not lodge any specific complaint with respect to his neck or cervical spine and the September 2010 VA examiner did not specifically attribute the Veteran's cervical spine disorder to his service, the Board finds the September 2010 opinion is not sufficient to establish a nexus in support of the instant claim.  

The Veteran was afforded additional VA examinations in February 2013 and December 2016.  In February 2013, he specifically denied having any history of injury or previous treatment or evaluation for neck problems and, in December 2016, he did not recall having a neck injury in service.  After examining the Veteran and reviewing the record, the February 2013 VA examiner opined that the Veteran's cervical spine disability was less likely than not incurred in or caused by an in-service injury, event, or illness, noting that there was no lay or medical of complaints, treatment, or injury in service and that the Veteran did not complain of neck pain until April 2005.  The December 2016 VA examiner also declined to provide a nexus between the Veteran's current cervical spine disability and his service but, instead, stated that the Veteran's disability was more likely than not age-related.  In making this determination, the December 2016 examiner also noted the lack of evidence of a neck injury during service, as well as the lack of evidence demonstrating chronic neck problems since service.  

The medical opinions provided by the February 2013 and December 2016 VA examiners are considered the most competent and probative evidence of record with respect to the likely etiology of the Veteran's cervical spine disability.  Indeed, both opinions are based on all relevant facts in this case, including facts obtained from examining and interviewing the Veteran, as well as review of the evidentiary record, and both opinions are consistent with the preponderance of the other evidence of record.  In this regard, the Board notes that there is no evidence of a neck injury in service and, while the Veteran sought treatment for upper back pain on one occasion during service, he did not lodge any additional or similar complaints of neck pain during service or for many years thereafter.  The Board also notes that the evidentiary record does not contain any lay or medical evidence of chronic neck or upper back problems since service.  

While the Veteran has alleged that his cervical spine disability may be related to his service, the Board finds that the question regarding the potential relationship between the Veteran's cervical spine and any incident in his military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  Indeed, the question of causation of arthritis is a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion as to the etiology of his cervical spine disability is nonprobative evidence.

The Board has considered whether presumptive service connection is warranted in this case, as the Veteran has been diagnosed with arthritis, which, as noted, is a chronic disease for which service connection may be granted on a presumptive basis.  See 38 C.F.R. § 3.309.  However, the presumption does not apply in this case because there is no x-ray evidence of arthritis affecting the cervical spine until September 2010, approximately 30 years after the Veteran was discharged from service.  

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for cervical spine DJD.  As the evidence is not in relative equipoise, the benefit of the doubt rule does not apply, and the Veteran's claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for DJD of the cervical spine.  



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


